    Case 5:20-cv-03218-JWL Document 8 Filed 12/07/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SILIAIVAOESE FUIMAONA,

                             Petitioner,

           v.                                       CASE NO. 20-3218-JWL

D (FNU) HUDSON, WARDEN,
USP-Leavenworth,


                             Respondent.


                          MEMORANDUM AND ORDER

    This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a prisoner at the USP-Leavenworth, proceeds pro

se. He seeks credit on his federal sentence for time served on a prior

Missouri state criminal sentence. For the reasons set forth, the court

concludes petitioner’s sentence was calculated properly and that he

is not entitled to relief.

                                Background

    In July 2014, petitioner was sentenced to concurrent terms of five
years in the Circuit Court of Jackson County, Missouri, for the

offenses of possession of a controlled substance and burglary and

theft/stealing. He received credit for time served.

    On October 14, 2015, an indictment in the United States District

Court for the Western District of Missouri charged petitioner with

conspiracy to distribute methamphetamine. On October 19, 2015, he was

taken into custody on a writ of habeas corpus ad prosequendum. He was

returned to Missouri custody on March 31, 2016.
    Petitioner was transferred to federal custody on December 19,

2016. On January 18, 2017, he entered a guilty plea to Count 1 of the
    Case 5:20-cv-03218-JWL Document 8 Filed 12/07/20 Page 2 of 5




federal indictment. He was returned to state custody on February 7,

2017, and on March 27, 2017, he was released to parole. He was returned

to federal custody on the same day.

    On May 25, 2017, petitioner was sentenced to a federal term of

144 months, concurrent with his state sentences.

    The federal Bureau of Prisons (BOP) awarded 65 days of federal

jail credit from February 6, 2014, through February 12, 2014, and from

March 28, 2017, through May 24, 2017.

                           Standard of Review

    A petition under 28 U.S.C. § 2241 “is an attack by a person in

custody upon the legality of that custody, and … the traditional

function of the writ is to secure release from illegal custody.”

McIntosh   v.   U.S   Parole   Comm’n,   115   F.3d   809,   811   (10th   Cir.

1997)(quoting Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)). This

remedy extends to challenges to the computation of an applicant’s

sentence. See Atkins v. Garcia, 816 F. Supp. 2d 1108, 1110-13 (D. Colo.

2011). Relief under § 2241 is proper only if the petitioner “is in

custody in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2241(c)(3).

                                  Analysis

     The BOP is responsible for the calculation of a federal

prisoner’s sentence. United States v. Wilson, 503 U.S. 329, 335

(1992)(“After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for

administering the sentence.”)(citing 18 U.S.C. § 3621(a)).

     A federal prisoner’s sentence begins on the day the prisoner
either is received in custody for transport or arrives voluntarily

at the designated correctional institution. 18 U.S.C. § 3585(a). See
    Case 5:20-cv-03218-JWL Document 8 Filed 12/07/20 Page 3 of 5




Binford v. United States, 436 F.3d 1252, 1255 (10th Cir. 2006)(“A

federal sentence does not commence until a prisoner is actually

received into federal custody for that purpose.”).

     Prior custody credit is determined under 18 U.S.C. § 3585(b),

which provides:

     (b) Credit for prior custody. – A defendant shall be given
     credit toward the service of a term of imprisonment for any
     time he has spent in official detention prior to the date
     the sentence commences –
         (1) as a result of the offense for which the sentence
     was imposed; or
         (2) as a result of any other charge for which the
     defendant was arrested after the commission of the offense
     for which the sentence was imposed;
     that has not been credited against another sentence.
18 U.S.C. § 3585(b).

     Therefore, if the BOP applies presentence credit to a state

sentence, it cannot apply that credit to a concurrent federal

sentence.

     Petitioner’s federal sentence commenced on May 25, 2017, the day

it was imposed. Because petitioner had been released from Missouri

state prison on March 27, 2017, the BOP gave him credit for the days
he was in federal custody. This period included seven days jail credit

from February 2014 that had not been credited elsewhere and the time

between his release from Missouri custody and the commencement of his

current federal sentence.

     The United States Sentencing Guidelines provide that if another

term of imprisonment arose from an offense that is relevant conduct

to the present offense and conviction, the sentence for the present
offense shall be imposed as follows:

     (1)    The court shall adjust the sentence for any period of
            imprisonment already served on the undischarged term
            of imprisonment if the court determines that such
    Case 5:20-cv-03218-JWL Document 8 Filed 12/07/20 Page 4 of 5




            period of imprisonment will not be credited to the
            federal sentence by the Bureau of Prisons; and
     (2)    The sentence for the instant offense shall be imposed
            to run concurrently to the remainder of the
            undischarged term of imprisonment.

U.S.S.G. § 5G1.3.

     This       provision   does    not   allow     any   additional   credit    on

petitioner’s federal term because at the time his federal sentence

was imposed, he had been released from prison on the Missouri state

sentence    and,     in   effect,   there     was   no    “undischarged   term   of

imprisonment”. See Isles v. Chester, No. 08-3028-RDR, 2009 WL 1010553,

at *5 (D. Kan. Apr. 15, 2009)(“Concurrent sentences normally mean that

the sentence being imposed will run concurrently with the undischarged

portion    of    a   previously     imposed    sentence.”)     (citing Shelvy    v.

Whitfield, 718 F.2d 441, 444 (D.C.Cir.1988) “[A] federal sentence

made concurrent with a sentence already being served does not operate

in a ‘fully concurrent’ manner. Rather, the second sentence runs

together with the remainder of the one then being served.”)).

     Finally, the BOP has a mechanism that allows a prisoner to request

the designation of a state institution for service of a concurrent

federal sentence. Under BOP Program Statement 5160.05, the BOP may

designate a state institution for concurrent service of a federal

sentence, and a prisoner also “may request a nunc pro tunc designation”

of the state institution as the place of confinement. However, because

petitioner was released from his state sentence before his federal

sentence was imposed, the BOP could not make such a designation.

                                    Conclusion
   Case 5:20-cv-03218-JWL Document 8 Filed 12/07/20 Page 5 of 5




    For the reasons set forth, the Court concludes the BOP properly

calculated petitioner’s sentence and he is not entitled to relief.

    IT IS, THEREFORE, BY THE COURT ORDERED the petition is dismissed

and all relief is denied.

    IT IS SO ORDERED.

    DATED:   This 7th day of December, 2020, at Kansas City, Kansas.




                                 S/ John W. Lungstrum

                                 JOHN W. LUNGSTRUM
                                 U.S. Senior District Judge
